Citation Nr: 0526449	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-03 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant is claiming benefits as the surviving spouse of 
an individual who served with the United States Armed Forces 
in the Far East (USAFFE) during World War II.  The service 
department has certified that the decedent had recognized 
guerrilla service and regular Philippine Army service from 
March 1944 to April 1946.  He died in January 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that new and material evidence had not 
been submitted to reopen a previously denied claim of 
entitlement to service connection for the cause of death of 
the decedent.  This case was previously before the Board in 
July 2003, at which time it was remanded for due process 
concerns related to the Veterans Claims Assistance Act of 
2000 (VCAA).  Those matters have been addressed, and the case 
has been returned to the Board for appellate review.

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41 (2004).  Nevertheless, for the 
purpose of the present decision, we will refer to him as 
"the veteran."


FINDINGS OF FACT

1.  In a November 1996 rating action, the RO determined that 
new and material evidence had not been presented with which 
to reopen a claim of entitlement to service connection for 
the cause of the appellant's decedent; the appellant was 
notified of that decision that same month, and an appeal of 
that decision was not filed.

2.  The evidence received since the November 1996 rating 
decision does not bear directly and substantially upon the 
issue of service connection for cause of death, nor is it, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of this issue.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision determining that new 
and material evidence had not been presented with which to 
reopen a claim of entitlement to service connection for cause 
of death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004)

2.  Evidence submitted since the November 1996 rating 
decision is not new and material; thus, that claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board notes that VCAA notice was provided to 
the appellant subsequent to the adjudication of her claim.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a March 2003 and October 2004 letters implementing VA's 
duties to notify and to assist, the RO informed the appellant 
of the steps that had been undertaken with respect to 
evidentiary development of her claim, and what the 
appellant's own responsibilities were in accord with the duty 
to assist.  Collectively, these letters also provided full 
notice as to the VCAA's provisions, and the October 2004 
letter included the statement, "It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency."  
(Italics in original)  In addition, the appellant was 
advised, by virtue of an October 2000 rating decision and a 
detailed February 2002 Statement of the Case (SOC), of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that the appellant provided hearing testimony in 
September 2000, at which time she indicated that she had no 
new documentary evidence to submit.  For its part, VA has 
done everything reasonably possible to assist the veteran, 
and no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

In summary, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
the claim and assist her in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's death certificate shows that he died in January 
1985, at the age of 62.  The immediate cause of his death was 
listed as cardio-respiratory arrest with an antecedent cause 
of cor pulmonale.  An underlying cause of PTB (pulmonary 
tuberculosis) was also listed.  

The appellant filed her original service connection claim for 
the cause of the veteran's death in September 1992.  At that 
time the evidence of record primarily consisted of the 
veteran's death certificate and an Affidavit for Philippine 
Army Personnel dated in April 1946, which lists, in the space 
for reporting the veteran's sicknesses and wounds in service, 
a shrapnel wound in the back.  The claim was denied in a June 
1993 rating action.  The appellant filed a notice of 
disagreement in December 1993.  A statement of the case was 
issued in December 1993.  The appellant did not file a timely 
substantive appeal, and the June 1993 rating decision became 
final.  

The appellant filed to reopen the cause of death claim in 
September 1996.  At that time, she submitted private medical 
records dated in January 1981 which showed that the veteran 
had a month long history of severe dyspnea, and that 
impressions of PTB and pneumonia were made.  In a November 
1996 rating action, the RO determined that no new and 
material evidence had been presented, and that the cause of 
death claim remained denied.  The appellant was notified of 
the denial of the claim in November 1996, and did not appeal 
it.  The claim therefore became final.

In July 2000, the appellant again filed to reopen the cause 
of death claim.  She presented testimony at a hearing held at 
the RO in September 2000.  She indicated that she had no 
additional evidence to submit.  She testified that the 
veteran told her that he was treated for PTB while he was in 
"Cebu" but she did not know where or when he was treated.  

In support of her claim she resubmitted a copies of a January 
1981 private medical record, and a copy of the April 1946 
Affidavit for Philippine Army Personnel.   

III.  Pertinent Law and Regulations

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim. In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the appellant's application to reopen 
was received prior to this date, in May 2001, the preexisting 
version of 38 C.F.R. § 3.156 applies.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.

B.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  " determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumption 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. 3.374(d).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

IV.  Analysis

Initially, the Board notes that the appellant has on numerous 
occasions been advised by the RO of the necessity and 
requirement of submitting new and material evidence to reopen 
the claim and informed of the definition of new and material 
as was in effect for claims filed before August 29, 2001.  
(See for example, the October 2000 rating decision itself).  
The amended version of 38 C.F.R. § 3.156 was furnished for 
her in the February 2000 SOC; however the old version was 
actually the version applied in the analysis.  To whatever 
extent the new and old provisions of 38 C.F.R. § 3.156 
contrast, neither version has not modified the primary and 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Therefore, the Board concludes that any error 
occurring as a result of the RO merely referencing the 
amended language of 38 C.F.R. § 3.156, is non-prejudicial 
error and would have no bearing on the outcome of the 
appellant's case, particularly in light of the fact that the 
correct version of 38 C.F.R. § 3.156 (2000) was applied in 
the adjudication of the claim.

As noted herein, the most recent final decision in this case 
consists of a November 1996 rating decision in which the RO 
determined that new and material evidence had not been 
presented to reopen the claim for the cause of the veteran's 
death.  The record contains notification to the appellant of 
that decision, also dated in November 1996, and the record 
reflects that she did not appeal it.  The November 1996 
rating action represents the most recent final decision 
regarding the claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the November 1996 decision in order 
to ascertain whether new and material evidence has been 
submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996).

A review of the evidence added to the claims file since the 
November 1996 rating decision reveals that the only evidence 
submitted since that time consists of duplicate private 
medical records from 1981 and a duplicate of the decedent's 
April 1946 Affidavit for Philippine Army Personnel; and the 
appellant's September 2000 hearing testimony.  The duplicate 
documents were already of record and considered at the time 
of the November 1996 rating decision.  Accordingly, this 
evidence is clearly not new.  

The appellant's hearing testimony, while new, is not material 
to the claim, as it has no bearing on the matter of whether 
the cause of the veteran's death is etiologically related to 
service.  The appellant did testify that the veteran told her 
before his death that he had been treated for PTB, at some 
prior time, apparently during service in "Cebu," but she 
did not know where or when.  She did not provide any detail 
necessary to locate such evidence, nor is any corroborating 
evidence of record.  In this regard, medical records dated in 
1981 show the earliest documented evidence of the veteran's 
PTB.  

In summary, the Board finds that the evidence received 
subsequent to the November 1996 rating decision is not new 
and material and does not serve to reopen the claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

ORDER

New and material evidence not having been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


